—In an action to recover damages for personal injuries, the third-party defendant Campus Coach Lines appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Kings County (Shaw, J.), entered January 4, 1996, as, upon a jury verdict in favor of the plaintiff on the issue of liability finding it 40% at fault in the happening of the accident, is in favor of the defendant third-party plaintiff and against it in the principal sum of $60,000. The defendant third-party plaintiff cross-appeals from so much of the same judgment as, upon a jury verdict in favor of the plaintiff on the issue of liability finding it 30% at fault in the happening of the accident, is in favor of the plaintiff and against it in the principal sum of $105,000 and dismissed the third-party complaint insofar as asserted against the third-party defendant The Brearley School.
Ordered that the judgment is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
The jury’s verdict was based upon a fair interpretation of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493; Nicastro v Park, 113 AD2d 129, 134). The court properly dismissed the third-party complaint insofar as asserted against The Brearley School (see, Mack v Altmans Stage Light. Co., 98 AD2d 468).
The remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.